Casse’ A Gecu6s92VeB Dosuniaahe267 FitedDSb30b129 Raggcliobtls

  

Steckler| Gresham |Cochran

 

Stuart Cochran

stuart@stecklerlaw.com

‘ rang wonroenanc we er ee
Tes A er rovanemaene a PL

cee
aay

 

Spy
May 30, 2019 USHE Eni
DOCUNIE-. ° :
Via ECF Filing ELECTRO! }LY FILED!
HOC
Hon. Vincent L. Briccetti DATE FH oe

 

United States District Judge
300 Quarropas St., Room 360
White Plains, NY 10601

Re: — Civil Action Number: 16-CV-6792(VB); Jn re Welspun Litigation
Dear Judge Briccetti,

My law firm, Steckler Gresham Cochran PLLC, was former counsel of record for
Intervenor Plaintiffs Aasgaard, Nicole Reynolds, and Michelle Blair in the above-referenced case.
On August 31, 2018, the Court granted the Motion to Withdraw for Bruce Steckler, R. Dean
Gresham, and myself. Dkt. 179.

At 12:14 p.m. (CST) today, I was forwarded a copy of the Court’s Order requiring all
counsel to appear for a conference tomorrow, May 31, 2019, at 11:30 a.m. Although we are no
longer counsel of record, we are identified in the underlying papers submitted to the Court. I am
attempting to arrange travel for personal appearance at the hearing on my firm’s behalf. However,
I am having great difficulty in finding any available flights. Given that I am in Dallas, Texas, I
ully request the Court’s per n to appear telephonically at tomorrow’s hearing.

    
   
   

  

 
 

Your consideration of this matter is appr

Counsel xe Orkend he S[a\]aoq

  

conteceni b Colts Chramleers at
(41) a40-Uee APPLICATION GRANTED,

\7 ORD§R |
JUIN rohroia
Hon. Vincent L. Briceetti —

nited States District Judge

 
 

Start L, Cochran
Stwart L. Cochran

   
   

  
 
 

12720 Hillcrest Road Suite 1045 Dallas, Texas 75230
Phone (972) 387.4040 Fax (972) 387.4041
www.StecklerLaw.com

 
